FOR PUBLICATION                           FILED
                   UNITED STATES COURT OF APPEALS                       MAR 29 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

ARACELY MARINELARENA,                           No.   14-72003

                Petitioner,                     Agency No. A095-731-273

 v.
                                                ORDER
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.